Citation Nr: 1018725	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  08-37 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability under 38 C.F.R. § 4.16(b) (extraschedular) 
for the period November 29, 2006, to March 27, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel
INTRODUCTION

The appellant served on active duty from September 1966 to 
September 1970 and from April 1973 to August 1989.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Nashville, 
Tennessee, Department of Veterans Affairs (VA) Regional 
Office (RO).

In July 2009, the appellant testified before the undersigned 
Veteran's Law Judge (VLJ).  A copy of the transcript is 
associated with the claims folder.  At that time, a motion to 
advance on the docket was received and subsequently granted.

In February 2010, the appellant submitted a statement 
reiterating his prior testimony.  Therefore, referral to the 
RO for consideration in the first instance is not warranted.  
38 C.F.R. § 19.37.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant was able to secure and follow substantially 
gainful employment during the period from November 29, 2006, 
through March 27, 2008.

2.  The appellant was not unemployable by reason of service-
connected disability for the period of November 29, 2006, 
through March 27, 2008.




CONCLUSION OF LAW

Referral to the Director of Compensation and Pension Services 
for consideration of TDIU on an extraschedular basis for the 
period of November 29, 2006, through March 27, 2008, is not 
warranted.  38 U.S.C.A. §§ 5103A, 5103, 5107 (West 2002); 38 
C.F.R. § 4.16(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the Board's prior adjudication of the appellant's 
increased rating claim for post traumatic stress disorder 
(PTSD), consideration was given to the potential application 
of the various provisions of 38 C.F.R. Parts 3 and 4, whether 
or not they were raised by the appellant.  In this case, the 
appellant alleges that his service-connected PTSD adversely 
affects his ability to obtain and maintain employment and 
Board remanded this case in September 2009 for consideration 
of TDIU on an extraschedular basis.  The record shows that 
the appellant has a combined rating of 100 percent from March 
28, 2008.  Therefore, the inquiry for TDIU on an 
extraschedular basis is predicated on the period from 
November 26, 2006, through March 27, 2008-the period of time 
when the appellant's evaluation was less than 100 percent. 

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

Prior to March 28, 2008, the appellant was rated for the 
following disabilities:  PTSD (70 percent from November 29, 
2006); left lower extremity neuropathy (60 percent from 
November 29, 2006); degenerative joint disease of the left 
ankle (10 percent from November 29, 2006); multi-level 
degenerative joint disease of the low back (10 percent from 
November 29, 2006); degenerative joint disease of the left 
knee (10 percent from November 29, 2006); and degenerative 
joint disease of the right knee (10 percent from November 29, 
2006).  The combined disability evaluation of 90 percent was 
effective from November 28, 2006.

In this case, the record shows that the appellant was able to 
secure and follow substantially gainful employment during the 
period from November 26, 2006, through March 27, 2008.  
During this period, the appellant was employed with the 
National Weather Service (NOAA-National Oceanic and 
Atmospheric Administration) as a transmitter repairman.  The 
record further shows that the appellant had 2 years of 
college education.  See VA treatment note dated August 2008.  
On VA psychiatric examination in January 2007, the appellant 
reported current employment as an independent technician 
repairman for the National Weather Service.  He also reported 
past work experience as a professional golfer and instructor.  
He indicated that his longest employment was with the US 
Marine Corps, that being 20 years.

During VA examination in February 2007, the appellant 
reported that he worked full-time for the past 10 to 20 
years, and that he had lost less than 1 week of work in the 
last 12 months.  It was noted that he adjusted his work and 
schedule to avoid factors that aggravated his disabilities.

VA medical records show various Global Assessment of 
Functioning (GAF) scores.  The GAF scale reflects 
psychological, social and occupational functioning on a 
hypothetical continuum of mental illness.  Richard v. Brown, 
9 Vet. App. 266, 267 (1996)(citing DSM-IV).  Generally, a 
score of 41-50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job); whereas, 
a score of 51-60 indicates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peer or 
coworkers).  In this case, the Board observes that the 
appellant was assigned a GAF of 55 in November 2006, 
suggesting moderate difficulty with social and occupational 
functioning.  He was assigned a GAF score of 41 in January 
2007, which suggests serious impairment of social and 
occupational functioning.  However, the examiner at that time 
explained that the appellant had only moderate impairment 
from an occupational standpoint in contrast to severe social 
impairment.

At the appellant's July 2009 Board hearing, he acknowledged 
working for the National Weather Service repairing damaged 
transmitters and lines.  However, he stated that he currently 
worked part-time and that he required the help of his spouse, 
who accompanies him on his repair trips because of panic 
attacks and occasional loss of concentration.  The 
appellant's representative noted that the appellant was 
severely disabled socially.  The appellant testified that he 
had counseling every 2 weeks and had difficulty dealing with 
people.

The record reflects that the appellant's type of work and 
employer permit him flexibility and independence to perform 
his job functions.  The appellant testified that his employer 
was aware of his disability.  It is noted that a social 
worker commented in July 2009 that the appellant "could not 
perform a regular job which would involve working with or in 
close proximity with others."

The record also reflects that during the period of time at 
issue, the appellant had no reports of hospitalization.

Ultimately, the appellant has not reported or demonstrated 
that he was unable to obtain and maintain employment due to 
service-connected disability for the period of November 29, 
2006, to March 27, 2008.  The record further confirms he was 
employed on a regular basis for the period of time at issue 
here, and that he had not experienced hospitalizations or 
other severe or unusual impairment due to service-connected 
disability during that period from November 2006 to March 
2008.  The Board has considered the July 2009 social worker's 
statement.  However, the Board finds that it has diminished 
probative value since the appellant's work, as self-
described, does not require work in close proximity with 
others and because the appellant had employment that was 
other than marginal in nature.  The Board concludes that the 
appellant was not unemployable by reason of service-connected 
disability for the period of November 29, 2006, through March 
27, 2008.  Therefore, referral for extraschedular 
consideration is not warranted.  Absent a relative balance of 
the evidence, the evidence is not in equipoise and the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).
Here, VA did not send the appellant a separate letter 
advising him of the criteria that would warrant referral to 
the VA Director of Compensation and Pension Services of TDIU 
on an extraschedular basis under 38 C.F.R. § 4.16(b).  This 
is error, but it is essentially harmless.

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Here, the Board finds that VA's error is harmless and without 
prejudice to the appellant.  This is because he was not 
deprived of the information or evidence necessary to 
establish entitlement to the action sought-referral to the 
VA Director of Compensation and Pension Services.  VA issued 
the appellant a Supplemental Statement of the Case (SSOC) 
dated in January 2010.  This included the relevant provisions 
of Part 3 and 4 of the Code of Federal Regulations, to 
include sections 3.321(b) and 4.16(b).  The appellant 
responded to the SSOC in February 2010 with regard to 
individual unemployability.  VCAA notice has not been 
frustrated by the timing error here and remand for issuance 
of a separate letter of notification of the requirements for 
extraschedular individual unemployability under 38 C.F.R. 
§ 4.16(b) would serve no useful purpose in the circumstances 
of this case.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Relevant records 
and statements have been associated with the claims folder, 
to include a hearing transcript.  The Board notes that the 
record contains reports of VA examinations, which address 
employment-history and the functional effect of his service-
connected disabilities on employment.  The adequacy of the 
examinations has not been challenged by either the appellant 
or his representative.





ORDER

Referral for consideration of TDIU on extraschedular basis 
under 38 C.F.R. § 4.16(b) is denied.


____________________________________________
ROBERT O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


